Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/20 has been entered.
Claims 1-19 are pending with claims 12-17 withdrawn from consideration.
The IDS statement filed 11/02/21 has been considered. An initialed copy accompanies this action.  
The following is an examiner’s statement of reasons for allowance:
Initially, note that non-elected dependent claims 12-17 are rejoined.
The previous 112, second paragraph, rejection over dependent claim 10 is withdrawn in view of applicant’s amendment and remarks.  It is clear from the prosecution record that the recited values are grain size distribution values.
withdrawn in view of applicant’s amendment.  As stated in the Office Action mailed 08/31/21, the prior art does not disclose or fairly suggest the (amended) claim limitation which requires HfO2 (up to 3 wt%).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        




MK
February 6, 2022